UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from September 1, 2010 to December 31, 2010 Commission File Number:0-11050 Mammatech Corporation (Exact Name of Registrant as Specified in its Charter) Florida 59-2181303 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Memphis Clark Tower, 5100 Popular Avenue, Ste. 2700, Memphis, TN 38137 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code: (901) 414-0003 233 North Garrard, Rantoul, IL 61866 Fiscal year December 31 Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 26,246,392 shares of common stock, par value $0.0001, outstanding as of June 30, 2011. EXPLANATORY NOTE This Form 10-Q/A (“Amendment”) amends the Registrant’s Transition Report on Form 10-Q for the transition period from September 1, 2010 to December 31, 2010, filed with the Securities and Exchange Commission on July 25, 2011 (“Transition Report”). The purpose of this Amendment is to file the correct version of the Transition Report as approved by the Company and its auditors, after the Company mistakenly filed the incorrect version of the Transition Report in the prior filing. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the certifications required pursuant to the rules promulgated under the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which were included as exhibits to the Original Report, have been amended, restated and re-executed as of the date of this Amendment No. 1 and are included as Exhibits 31.1, 31.2, 32.1 and 32.2 hereto. 2 MAMMATECHCORPORATION Index Page Part I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets at December 31, 2010 (unaudited) and August 31, 2010 4 Condensed Consolidated Statements of Operations and Comprehensiveloss for thefour months ended December 31, 2010 and 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for thefour months ended December 31, 2010 and 2009 (unaudited) 6 Condensed Consolidated Statement of Stockholders’ Deficit for the period August 31, 2009 To December 31, 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. (Removed and Reserved). 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 3 PART I - FINANCIAL INFORMATION MAMMATECH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS December 31, August 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - net Inventory - Total current assets Property and equipment - net Securities available for sale Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued salaries - officers Total current liabilities Stockholders' deficit: Common stock Authorized: 200,000,000 shares, $0.0001 par value Issued and outstanding– 52,713,813 shares at December 31, 2010 and August 31, 2010 Additional paid-in capital Treasury stock, at cost, 303,925 shares - ) Accumulated deficit ) ) Other comprehensive income: Unrealized loss on marketable securities ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 MAMMATECH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOUR MONTHS ENDED DECEMBER 31, 2 (Unaudited) Sales, net $ $ Cost of sales Gross profit Selling, general and administrative expenses Loss from operations ) ) Other income Gain on sale of investment securities Interest and dividend income Net loss for the period $ ) $ ) Unrealized gain from investments, net of income taxes - Comprehensive loss for the period $ ) $ ) Basic and fully diluted loss per share $ ) ) Weighted average common shares – basic and diluted The accompanying notes are an integral part ofthese condensed consolidated financial statements 5 MAMMATECH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOUR MONTHS ENDED DECEMBER 31, 2 (Unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustment to reconcile net loss to cash used in operating activities: Depreciation and amortization Changes in operating assets and liabilities: (Increase) in accounts receivable, trade ) ) (Increase) decrease in inventory ) (Increase) decrease in other assets ) Increase in accounts payable and accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Additions to property and equipment - ) Purchase of securities available for sale Net cash provided by investing activities Effect of unrealized gain from investments Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash Financing Activity Treasury stock cancelled and returned to treasury $ $ - Supplemental disclosure of cash flow information Cash Activities: Interest paid $
